DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim  1 and 9, the prior art record does not disclose or render obvious a first light source; a first lens on which light emitted from the first light source is incident, the first lens being a convex lens; a second lens disposed in a downstream of the first lens, the second lens being a concave lens; a half wave plate disposed between the first lens and the second lens; and a homogenizer system on which light emitted from the second lens is incident, wherein: the first lens, the second lens and the half wave plate are arranged along a first axis, the first light source is arranged along a plane perpendicular to the first axis, and the half wave plate is located along the first axis in a position shifted from a middle point between the first lens and the second lens toward the second lens. 
Imae discloses an illuminator comprising: a first light source (see 411); a second light source (see 412); a first lens (see 42) on which light emitted from the first (411) and second light sources (412) is incident; a second lens (44) disposed in a downstream of the first lens; and a half wave plate (43), wherein the first lens (9), the second lens (44) and the half wave plate (43) are arranged along a first axis (ax1), the first light source (see 411) and the second light source (see 412) are arranged along a plane perpendicular to the first axis, and the half wave plate (see the placement of 43) is disposed in the first axis between the first lens (42) and the second lens (44), the half wave plate (43) being disposed in a position close to the second lens (see the position of 42) but does not disclose a first light source; a first lens on which light emitted from the first light source is incident, the first lens being a convex lens; a second lens disposed in a downstream of the first lens, the second lens being a concave lens; a half wave plate disposed between the first lens and the second lens; and a homogenizer system on which light emitted from the second lens is incident, wherein: the first lens, the second lens and the half wave plate are arranged along a first axis, the first light source is arranged along a plane perpendicular to the first axis, and the half wave plate is located along the first axis in a position shifted from a middle point between the first lens and the second lens toward the second lens.
Claims 2-8 are allowed as they depend from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882